       Case 1:20-cv-06516-VM Document 43 Filed 09/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
                                                                           9/15/2020
MONDAIRE JONES, et al.,              :
                                     :
                    Plaintiffs,      : 20 Civ. 6516 (VM)
                                     :
     - against -                     :       ORDER
                                     :
UNITED STATES POSTAL SERVICE, et al.,:
                                     :
                                     :
                    Defendants.      :
-------------------------------------X
VICTOR MARRERO, United States District Judge.

      By letter dated September 14, 2020, counsel for Plaintiffs

requests an order from this Court enforcing two subpoenas in

advance of the hearing scheduled for September 16, 2020 in the

above-captioned matter. (Dkt. No. 42.) By joint letter also dated

September 14, 2020, counsel for both parties propose a schedule

and set of topics for witnesses at the hearing. (Dkt. No. 41.) For

the   reasons   stated     herein    Plaintiffs’   request     for    an    order

enforcing the subpoenas is DENIED and the parties’ joint request

for witnesses at the hearing is DENIED in part as set forth below.

      By the first subpoena, Plaintiffs sought three categories of

documents, one of which is not in dispute as the Government has

already made a responsive production. (Dkt. No. 42 at 1.) The two

remaining     categories    are     communications    related    to     certain

documents already in the record. With regard to these remaining

categories,     the   Government     responded     that   it    would      review

documents, but that it could not promise to make a production
         Case 1:20-cv-06516-VM Document 43 Filed 09/15/20 Page 2 of 4




before Wednesday's hearing because doing so would depend on the

volume, possible coordination with Treasury and the White House,

and the time needed to prepare the production. The Government has

therefore neither ignored the subpoena nor indicated that it would

not ultimately comply. Instead, the Government has expressed it

cannot      reasonably    proceed       in   accordance      with   the   expedited

schedule Plaintiffs demand.

       In    reviewing    requests       for     expedited      discovery,   courts

evaluate the following factors: "(1) irreparable injury, (2) some

probability of success on the merits, (3) some connection between

expedited discovery and the avoidance of the irreparable injury,

and (4) some evidence that the injury that will result without

expedited     discovery       looms    greater     than   the    injury   that   the

defendant will suffer if the expedited relief is granted." Irish

Lesbian & Gay Orgs. v. Giuliani, 918 F. Supp. 728, 730 (S.D.N.Y.

1996) (quoting Notaro v. Koch, 95 F.R.D. 403, 405 (S.D.N.Y. 1982)).

       Here, the Court can order discovery to proceed at any point,

and thus if the requested relief is denied, Plaintiffs will lose

only the opportunity to question witnesses about any of the newly

uncovered documents at the September 16 hearing. The Court finds

that   the    burden     on   the     Government    to    produce   the   requested

documents by tomorrow outweighs the injury that would result to

Plaintiffs. This is especially so where that injury is speculative,
       Case 1:20-cv-06516-VM Document 43 Filed 09/15/20 Page 3 of 4




given that it is presently unknown whether the hearing witnesses

were parties to any of the new documents, or could otherwise

testify about them. See Citigroup Inc. v. AT&T Inc., No. 16 Civ.

4333, 2016 WL 8794472 (S.D.N.Y. July 1, 2016) (denying the motion

for expedited discovery, in part because it would increase the

burden on defendants, who were already going to be under a heavy

discovery burden in the coming months due to the court's timeline).

     Second, Plaintiffs seek an order compelling Postmaster DeJoy

to testify at Wednesday's hearing. (Dkt. 42 at 3.) The Government

opposes. (See Dkt. 41 at 2.) Plaintiffs argue that Mr. DeJoy’s

testimony is relevant to several issues, including in particular

the issue of intent. In the alternative, Plaintiffs request an in

limine ruling that their constitutional claims do not require a

showing of intent. In light of the availability of sworn testimony

by Mr. DeJoy relating to this very issue -- which Plaintiffs cite

(e.g., Dkt. No. 19-1 at 3) -- the Court declines to compel his

testimony at the September 16, 2020 hearing. Nor does the Court

find that an in limine ruling is appropriate at this time.

     Finally,   the   parties   have   jointly   submitted    a   list   of

witnesses for the preliminary injunction hearing. (Dkt. No. 41.)

While the Government does not indicate how long it intends to

question its witnesses, Plaintiffs request 45 minutes of direct

testimony for each of the four witnesses in its case in chief and
         Case 1:20-cv-06516-VM Document 43 Filed 09/15/20 Page 4 of 4




45 minutes of cross-examination for three of the Government’s

potential witnesses. The Court is not persuaded that such lengthy

testimony is necessary. Each witness will be limited to ten minutes

with the exception of the expert witnesses who will be permitted

to make a twenty-minute presentation before being questioned.

     Accordingly, it is hereby

     ORDERED that Plaintiffs’ request that the Court enforce the

two subpoenas (Dkt. No. 42) is DENIED, and it is further

     ORDERED that the parties’ joint request for testimony (Dkt.

No. 41) is DENIED in part. Witness testimony will be limited as

set forth above.

SO ORDERED.

Dated:      New York, New York
            15 September 2020


                                     ___________________________
                                            Victor Marrero
                                              U.S.D.J.
